DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-5, 8-10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosher et al. (US 2020/0232785).
Regarding to claim 1, 8, 13:
	Mosher et al. discloses a system for energy beam alignment error compensation in an additive manufacturing machine, the system comprising:
                            an energy beam source providing one or more energy beams (FIG. 5, element 520: Irradiation source);
             a scan unit having beam steering capabilities to direct the one or more energy beams across a powderbed surface (It is a conventional structure in an additive manufacturing machine to have the scan unit as claimed to direct the beam across the powderbed to a two-dimensional pattern (See Background section in the Specification as filed);
             a calibration table having stored therein about x-y planar offsets to correct laser alignment errors representing energy beam positional offsets between commanded locations and fiducial marks generated on a burn-paper (FIG. 1: The correlation 45);
                           a recoater mechanism that distributes successive layers of powder over a build plate to create a powderbed (FIG. 5, element 522: Recoater);
                            a sensor suite containing one or more sensors to monitor a first surface of the powderbed proximal to the scan unit (FIGs. 1 and 5, elements 40-41);
                            a processor unit configured to execute executable instructions that cause the processor unit to perform a method (FIG. 1, elements 42 and 44), the method including:
                                       collecting data from the one or more sensors, the data representing height variations across at least a portion of the powderbed first surface; deriving dimensional data from the collected data; analyzing the dimensional data to determine a distribution of differences between the first surface and a reference plane that contained the burn-paper at a time when the fiducial marks were generated; and calculating z-axis calibration offset points for inclusion in the calibration table x-y planar offsets (FIGs. 1-2: The data collected from the cameras 40-41 used for determining the height difference Z (64) between the first surface 70 and the second surface 72 for calibration purpose (FIG. 7B, step 714)).
Regarding to claim 2: including the dimensional data being variances in one or more of height, tilt, or pitch across the first surface (FIG. 1: The height measure 47).
	Regarding to claim 3: the sensor suite including one or more sensors selected from a group including optical detectors, image capture devices, line array energy sensors, and mechanical measurement devices (FIG. 1: The cameras 40-41).
	Regarding to claims 4-5, 9-10, and 14-15: including for one or more successive powderbed layers the executable instructions configured to cause the processor unit to perform the method by repeating data collecting, deriving dimensional data, analyzing the dimensional data, and calculating an updated z-axis calibration offset points compensating for parallax errors caused by the energy beam alignment error (FIGs. 7A-B show the routine for the calibration error based on the z-height measurements for each powderbed layer).
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853